Dawson, J.
(dissenting) : I dissent. I do not think the moving of buildings over a public road is a common use of the highway. If those telegraph wires had belonged to the city of El Dorado or to Butler county, I do not think any court would hold that they would have to be moved at public expense every time an unusual use of the highway, like house moving, was exercised. It would then be apparent to everybody that the expense of moving the wires should fall on the person who demanded such unusual accommodation.
There is at present a marked tendency towards municipal ownership of public utilities. Assuming that this tendency will continue, the doctrine announced in this decision will be overruled or some other effective way will be found to abrogate it.